DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on May 30, 2022 is acknowledged.  Claims 1, 4, 6-7, 9-12, and 15 are amended and Claims 2 and 5 are canceled.  Thus, Claims 1, 3-4, and 6-16 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to because
			Each of Figs. 13 and 14 show bold black lines overlying elastic component 60 that are not understood with a viewing of Figs. 13 and 14 and which are also not described in the specification.  For enhanced clarity of understanding of Figures 13 and 14 for a reader of the specification it is recommended that these bold black lines be removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US9353746 (Hockliffe et al.; published on May 31, 2016) (HOCKLIFFE) as evidenced by US2003/0053989 (Rinella; published on April 3, 2003) (RINELLA) in view of KR-20000046639A (Choi; published on July 25, 2000) (CHOI).
	In reference to Claim 1, HOCKLIFFE teaches
		A sealing structure (includes first tip seal 48 and second tip seal 50, in combination, Abstract, col. 4, lines 10-12, Figs. 1-11), comprising: 
			an orbiting scroll (orbiting scroll 20, col. 2, line 46, Figs. 1-3) comprising an orbiting scroll spiral tooth (scroll wall 34, col. 2, line 53), wherein the orbiting scroll spiral tooth (34) is provided with an orbiting scroll spiral tooth groove (channel 52 + channel 54, in combination, col. 4, lines 12-13 and 17-21), an orbiting scroll wear-resistant sealing strip (48 + 50, in combination) is provided in the orbiting scroll spiral tooth groove (52 + 54, in combination), the orbiting scroll wear-resistant sealing strip (48 + 50, in combination) comprises a first orbiting scroll wear-resistant sealing strip portion (50) in a high-temperature and high-pressure section (positioned in the area surrounding the outlet 42, col. 3, lines 51-54, Figs. 2 and 3) and a second orbiting scroll wear-resistant sealing strip portion (48) in a medium-temperature and medium-pressure section (48, positioned in the area closer to the inlet 40, col. 2, lines 2-9 and col. 3, lines 51-54, Figs. 2 and 3), a thickness of the orbiting scroll wear-resistant sealing strip (48 + 50, in combination) is greater than a depth of the orbiting scroll spiral tooth groove (52 + 54, in combination, this “greater than” thickness limitation is best viewed in Fig. 3); 
			a stationary scroll (fixed scroll 22, col. 2, line 48) comprising a stationary scroll spiral tooth (scroll wall 28, col. 2, line 51) matched with the orbiting scroll spiral tooth (34, Fig. 1), wherein the stationary scroll spiral tooth (28) is provided with a stationary scroll spiral tooth groove (the corresponding 52 + 54, in combination, of 28, col. 4, lines 12-13 and 17-21), a stationary scroll wear-resistant sealing strip (the 48 + 50, in combination, for 28) is provided in the stationary scroll spiral tooth groove (the corresponding 52 + 54, in combination, of 28), the stationary scroll wear-resistant sealing strip (the 48 + 50, in combination, for 28) comprises a first stationary scroll wear-resistant sealing strip (50 for 28) in the high-temperature and high-pressure section positioned in the area surrounding the outlet 42, col. 3, lines 51-54, Figs. 2 and 3) and a second stationary scroll wear-resistant sealing strip (48 for 28) in the medium-temperature and medium-pressure section (48, positioned in the area closer to the inlet 40, col. 2, lines 2-9 and col. 3, lines 51-54, Figs. 2 and 3), a thickness of the stationary scroll wear-resistant sealing strip (the 48 + 50, in combination, for 28) is greater than a depth of the stationary scroll spiral tooth groove (the corresponding 52 + 54, in combination, of 28, this “greater than” thickness limitation is best viewed in Fig. 3).  HOCKLIFFE does not explicitly call out a high temperature section closer to the discharge outlet and a medium temperature section closer to the suction inlet of the scroll compressor.  As evidenced by RINELLA, however, who also teaches a scroll compressor (title, Abstract, Figs. 1-7) that includes fixed and orbiting scrolls describes that it is well known that as the fluid becomes more and more locally compressed between the fixed and the orbiting scrolls during operation of the scroll compressor its temperature increases (¶ 0004, last six (6) lines).  Thus, the high temperature section is positioned closer to the discharge outlet (i.e., the area of the compression chamber that is at the highest compression during operation of the scroll compressor) and the medium temperature outlet is closer to the suction inlet (i.e., the suction inlet is where the lowest temperature of the fluid is and which increases in temperature during compression along the scroll walls during operation of the scroll compressor).
HOCKLIFFE and RINELLA do not teach 
		(i) a damping sealing groove of the stationary scroll and a damping wear-resistant strip/elastic damping component that is a circular tube disposed within the damping sealing groove, and 
		(ii) that an outer diameter of the circular tube of the elastic damping component is between one half and three fifths of a depth of the damping sealing groove.  
 With regard to (i) above, CHOI teaches a known sealing structure of a scroll compressor (title, Abstract, Figs. 1-6, “conventional sealing structure”, middle of p. 2) wherein the stationary scroll (fixed scroll 1, last line of p. 1, Fig. 3) is provided with a damping sealing groove (seal groove 9, middle of p. 2).  An elastic damping component (backup tube 13, middle of p. 2) has a cross section shape of a circular tube disposed within the damping sealing groove (9).  A damping wear-resistant sealing strip (dust seal 10, middle of p. 2) is also received in the damping sealing groove (9) and respectively abuts the elastic damping component (13) and the orbiting scroll (swinging scroll 2, p. 1, last line).  An abutting portion of the damping wear-resistant sealing strip (10) and the elastic damping component (13) is disposed within the damping sealing groove (9) being lower than an upper end surface of the damping sealing groove (9). 
	With regard to (ii) above, CHOI teaches an outer diameter of the circular tube is greater than one half of a depth of the damping sealing groove (9).  As visually seen in Fig. 3 a side of the square dust seal (10) is equal to the diameter of the circular back up tube 13, as dust seal 10 projects from groove 9 by only a small amount this provides the teaching that the outer diameter of the circular tube is greater by a small amount than one half of a depth (i.e., 50%) of the damping sealing groove.  A person having ordinary skill in the art (PHOSITA) would reason and understand that with the relative dimensioning of CHOI’s sealing structure with only a small portion of dust seal 10 extending above the surface of the fixed scroll 1 that the outer diameter sizing of the back up tube 13 can further be optimized to have an upper end limit at three fifths (i.e., 60%) of the depth of the damping sealing groove dependent on the dust sealing requirements of the scroll compressor and its application of need (i.e., making the sizing range of the diameter of the elastic damping component relative to the groove depth to be 50% < elastic damping componentdiameter < 60%).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a seal structure that includes a damping wear-resistant sealing strip/elastic damping component arrangement disposed in a damping sealing groove of the stationary scroll along with features associated therewith where the outer diameter of the circular tube of the elastic damping component is greater than one half of a depth of the damping sealing groove as taught by CHOI and further optimize the upper range limit of the diameter of the elastic damping component to end at three fifths of a depth of the damping sealing groove and incorporate this kind of sealing structure into the scroll compressor construction of HOCKLIFFE as evidenced by RINELLA for the benefit of providing an effective seal to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (middle of p. 2 of CHOI and Abstract of CHOI).  
	In reference to Claim 3, HOCKLIFFE further teaches that the thickness of the stationary scroll wear-resistant sealing strip (second tip seal 60, col. 4, line 39, Fig. 4) in the high-temperature and high-pressure section is greater than the thickness of the stationary scroll wear-resistant sealing strip (first tip seal 58, col. 4, line 38) in the medium-temperature and medium-pressure section, the stationary scroll spiral tooth groove (channels 62, 64, col. 4, line 40) accordingly comprises the stationary scroll spiral tooth groove in the high-temperature and high-pressure section and the stationary scroll spiral tooth groove in the medium-temperature and medium-pressure section (col. 4, lines 32-36), the depth of the stationary scroll spiral tooth groove in the high-temperature and high-pressure section is greater than the depth of the stationary scroll spiral tooth groove in the medium-temperature and medium-pressure section (best seen in Fig. 8, col. 3, lines 38-42).  
	In reference to Claim 4, HOCKLIFFE teaches that the cross sections of the orbiting scroll wear-resistant sealing strip (48 + 50, in combination) and the stationary scroll wear-resistant sealing strip (the 48 + 50, in combination, for 28) are in the shape of a square (Figs. 3-11, especially Fig. 11).  CHOI teaches a scroll compressor (title, Abstract, Figs. 1-6) that includes a damping wear-resistant sealing strip (10) that is in the shape of a square (see Fig. 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a scroll compressor that includes a damping wear-resistant sealing strip that is in the shape of a square as taught by CHOI and incorporate this feature into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of having a scroll compressor with a seal that is sized to be received in the groove and effective to provide the sealing capability to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (Abstract). 
	In reference to Claim 6, HOCKLIFFE and RINELLA do not teach a damping wear-resistant sealing strip.  CHOI teaches a scroll compressor (title, Abstract, Figs. 1-6) that includes a damping wear-resistant sealing strip (10) having a thickness of the damping wear-resistant sealing strip is between one half the depth of the damping sealing groove (CHOI’s sealing strip is a square shape and has a thickness that is the same as its width which is one half the depth of the damping sealing groove as described above in the rejection of Claim 1 above).  
    	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a scroll compressor that includes a damping wear-resistant sealing strip having a thickness which is one half the depth of the damping sealing groove
as taught by CHOI and incorporate this feature into the scroll compressor of HOCKLIFFE and RINELLA for the benefit of having a scroll compressor with a seal that is sized to be received in the groove and still be effective to provide the sealing capability to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (Abstract). 
	In reference to Claim 7, HOCKLIFFE and RINELLA teach the orbiting scroll wear-resistant sealing strip in the high-temperature and high-pressure section and the orbiting scroll sealing strip in the medium-temperature and medium-pressure section have a respective inherent temperature resistance associated therewith.  HOCKLIFFE and RINELLA do not explicitly teach 
		(1) “a decrease in sequence” of the temperature resistance from the sealing strip in the high-temperature section to the sealing strip in the medium-temperature section to the temperature resistance of the damping wear-resistant strip,
		(2) a temperature resistance of the damping wear-resistant sealing strip and its associated decrease in sequence relative to the other sealing strips.    
With regard to (1) above, HOCKLIFFE and RINELLA further teach that “the sealing characteristics are selected to meet such local conditions and may include, variations in the size or aspect of the tip seal, the material of the tip seal, the absence of the tip seal, and the provision of formations, such as pockets in an axial end face of a scroll wall” (col. 3, lines 38-42 of HOCKLIFFE).  With this understanding, the PHOSITA can further tailor the selection of the sealing strip materials consistent with the local high temperature and local medium temperature sections of the orbiting scroll so that the temperature resistance aspect of the tip seal decreases from the orbiting scroll wear-resistant sealing strip in the high-temperature and high-pressure section to the orbiting scroll sealing strip in the medium-temperature and medium-pressure section that is also dependent on the sealing requirements of the scroll compressor and its application of need.  
	It would be obvious to the PHOSITA before the effective filing date to utilize the understanding having the sealing characteristics be selected to meet local conditions, such as the high temperature and medium temperature sections of the orbiting scroll as taught by HOCKLIFFE and select sealing strips for the particular area so that the temperature resistance decreases in sequence and apply this to the selection of the sealing strip materials in the high temperature/medium temperature sections of the orbiting scroll in the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of providing robust tip seals that provide an effective overall seal of the combustion chamber during operation of the scroll compressor.
	With regard to (2) above, CHOI teaches a scroll compressor (title, Abstract, Figs. 1-6) having a damping wear-resistant sealing strip (10, middle of p. 2, Fig. 3) that formed of a material that as an inherent temperature resistance and the strip 10 is located at a portion outside of the space of the compression chamber where the temperature is lower than that of the compression space.  The PHOSITA would understand with the prior teaching of temperature resistance/in sequence as taught by HOCKLIFFE and RINELLA as described above and the low temperature location of CHOI’s damping wear-resistant sealing strip that the material of the wear-resistant sealing strip can be selected to have the lowest temperature resistance because of its location within the scroll compressor.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the wear-resistant sealing strip as taught by CHOI and further select the material for it that meets the local low temperature conditions where the wear-resistant sealing strip is located and incorporate such a feature of into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of providing an effective dust seal at that location for the benefits of selecting a lower cost material that still provides the sealing capability to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (Abstract). 
	In reference to Claim 8, HOCKLIFFE also teaches that a width of the orbiting scroll wear-resistant sealing strip (48 + 50, in combination) is the same as that of the stationary scroll wear-resistant sealing strip (“standard tip-seal having constant sealing characteristics between the inlet and the outlet”, col. 3, lines 43-45, see Fig. 2, which includes a constant radial width of the orbiting wear-resistant sealing strip in contrast to another embodiment in Fig. 4 showing a first tip seal (58) and a second tip seal (68) having different radial widths, col. 4, lines 32-36, Fig. 4). 
	In reference to Claim 9, HOCKLIFFE teaches that the surfaces of the orbiting scroll wear-resistant sealing strip and the stationary scroll wear-resistant sealing strip are smooth and flat (48, 50, Figs. 3-11, especially Fig. 3).  HOCKLIFFE does not teach a damping wear-resistant sealing strip.  CHOI teaches a scroll compressor (title, Abstract, Figs. 1-6) that includes a damping wear-resistant sealing strip (10) that is smooth and flat (see Fig. 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a scroll compressor that includes a damping wear-resistant sealing strip that is smooth and flat as taught by CHOI and incorporate this feature into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of having a scroll compressor with a seal effective to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (Abstract). 
	In reference to Claim 12, HOCLIFFE and RINELLA do not teach a dampening wear-resistant sealing strip and an elastic damping component.  CHOI teaches a scroll compressor that includes a dampening wear-resistant sealing strip (10) and an elastic damping component (13, silicone rubber, middle of p. 2) where the elasticity and plasticity (rubber has the ability to retain a shape attained by pressure deformation) of the elastic damping component (13) is greater than that of the damping wear-resistant sealing strip (“dust seal lacks its own elastic force”, middle of p. 2).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an elastic damping component where the elasticity and plasticity of the elastic damping component is greater than that of the damping wear-resistant sealing strip as taught by CHOI and incorporate this kind of sealing characteristics into the scroll compressor construction of HOCKLIFFE as evidenced by RINELLA for the benefit of providing an effective seal to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (middle of p. 2 of Choi and further supported by the Abstract).  
	In reference to Claim 14, HOCKLIFFE and RINELLA teach a scroll compressor that compresses a fluid (col. 2, lines 42-50 of HOCKLIFFE) that includes a sealing structure according to claim 1 (see the rejection applied to Claim 1 above).  CHOI teaches a scroll compressor that compresses a fluid that is air (title, Abstract, Figs. 1-6).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a scroll compressor the specifically compresses air fluid as taught by CHOI and incorporate this feature into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of having a scroll compressor that is effective to compress a fluid that is specifically air that allows the scroll compressor to be utilized in other commercially viable applications as expressly described by CHOI (Abstract). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA and CHOI, as applied to Claim 1 above, and further in view of US2014/0023541 (Heidecker et al.; published on January 23, 2014) (HEIDECKER) and US2005/0249623 (Tsuchia et al.; published on November 10, 2005) (TSUCHIYA).
	In reference to Claim 10, HOCKLIFFE and RINELLA and CHOI teach 
		the orbiting scroll wear-resistant sealing strip in the high-temperature and high-pressure section made from a high polymer material (positioned in the area surrounding between the inlet 40 and the outlet 42, col. 1, lines 34 and 35 (rubber material) and col. 3, lines 51-54 and col. 4, lines 6-21 of HOCKLIFFE, Figs. 2 and 3 of HOCKLIFFE), 
		the orbiting scroll wear-resistant sealing strip in the medium-temperature and medium-pressure section made from a high polymer material (positioned in the area surrounding between the inlet 40 and the outlet 42, col. 1, lines 34 and 35 (rubber material) and col. 3, lines 51-54 and col. 4, lines 6-21 of HOCKLIFFE, Figs. 2 and 3 of HOCKLIFFE), 
		the damping wear-resistant sealing strip made of a material (as taught by CHOI as described in the rejection of Claim 1 above), and 
		the elastic damping component is made of a material (as taught by CHOI as described in the rejection of Claim 1 above).
HOCKLIFFE and RINELLA do not explicitly teach 
			(c) that the sealing strips are formed from a PTFE composite material comprising carbon fibers, and
			(d) a material of the elastic damping component is a latex.  
With regard to (c) above, HEIDECKER teaches a scroll compressor that is directed toward molded seals of compressors (title, Abstract, Figs. 1-15) that includes seals formed of PTFE materials including composite PTFE materials having carbon fiber (¶s 0057 and 0058) which would inherently have a temperature resistance range thereof of - 2400C to 2800C and/or -2200C to -2500C.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a seal formed of PTFE materials including composite PTFE materials having carbon fiber and features associated therewith as taught by HEIDECKER and incorporate this kind of material to form the sealing strips of the modified scroll compressor of HOCKLIFFE and RINELLA and CHOI for the benefit of having improved seal components for compressors as expressly described by HEIDECKER (Abstract, line 1). 
	With regard to (d) above, TSUCHIYA teaches a dust seal in a scroll fluid machine (title, Abstract, Figs. 1-9) that includes the elastic damping component being a latex (latex is broadly interpreted by the Examiner as a kind of rubber (i.e., latex rubber) and TSUCHIYA teaches that back-up tube 26 is formed of a rubber material).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a latex/latex rubber material for the elastic dampening component as taught by TSUCHIYA and incorporate this material to form the material of the elastic damping component in the modified compressor of HOCKLIFFE and RINELLA and CHOI and HEIDECKER for at least the benefit of constructing a robust elastic damping component that operatively contributes to prevent dust coming into the compression chamber and/or prevent leakage of fluid to the outer circumference of the scroll as expressly described by TSUCHIYA (¶ 0002, last five lines).       

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA and CHOI, as applied to Claim 1 above, and further in view of US2014/0234149 (Lee et al.; published on August 21, 2014) (LEE).
	In reference to Claim 11, HOCKLIFFE and RINELLA and CHOI do not teach a heat dissipation groove.  LEE teaches a scroll compressor (title, Abstract, Figs. 1-9) that a heat dissipation groove (structure crossed by the lead line of reference numeral 231 as shown in Fig. 2) is provided on the stationary scroll (stationary scroll 200, ¶ 0079, line 3), the damping sealing groove (groove 231 contains 233, 233) is provided between the stationary scroll spiral tooth (210) and the heat dissipation groove (structure crossed by the lead line of reference numeral 231 as shown in Fig. 2). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a heat dissipation groove and the features associated therewith as taught by LEE and incorporate these features into the modified scroll compressor of HOCKLIFFE and RINELLA and CHOI for the benefit of providing a cooling effect for the scroll compressor that is also effective to protect the compression chamber against dust intrusion from external to the compression chamber (Abstract of LEE).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA and CHOI, as applied to Claim 1 above, and further in view of US5775892 (Miyasaka et al.; issued on July 7, 1998) (MIYASAKA).
	In reference to Claim 13, HOCLIFFE and RINELLA and CHOI teach that the orbiting and stationary scrolls are both formed of materials, but are silent regarding the specific material being used.  MIYASAKA teaches a scroll compressor (Abstract, last six lines, col. 2, lines 45-50 and col. 3, lines 63-65, Figs. 10-13D) that includes the base materials of the orbiting scroll and the stationary scroll (“pair of scroll members”, col. 5, lines 59-67 and col. 11, lines 33-67) being both formed of cast aluminum alloy (Abstract), and one or both of the base materials of the orbiting scroll and the stationary scroll are treated with hard anodic oxidation (anodized film 43, Abstract, col. 1, lines 7-14, col. 3, lines 50-59, and col. 22, lines 33-56).
	It would be obvious to the PHOSITA before the effective filing date of the invention to form the orbiting scroll and the stationary scroll from cast aluminum alloy and treat at least one of them hard anodic oxidation and incorporate such features to form the orbiting scroll and the stationary scroll of the modified scroll compressor of HOCKLIFFE and RINELLA and CHOI for the benefit of having a scroll compressor that is robustly constructed that also desirably keeps the pair of spiral scroll members from seizing and scratching as expressly described by MIYASAKA (col. 2, lines 48-50).     

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA and CHOI, as applied to Claim 1 above, and further in view of US2002/0028150 (Kawabata et al.; published on March 7, 2002) (KAWABATA).
	In reference to Claim 15, HOCKLIFFE and RINELLA and CHOI teach a circular tube and the damping groove as described above (see Fig. 3 of CHOI).  HOCKLIFFE and RINELLA and CHOI do not teach that the outer diameter of the circular tube is smaller than the width of the damping groove.  KAWABATA teaches a scroll compressor having a dust seal (12, ¶ 0036, lines 6 and 7)/backup tube (13, ¶ 0036, lines 7 and 8, Fig. 3) where the outer diameter of the circular tube (13) is smaller than the width of the damping groove (groove 46, ¶ 0036, line 7).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an outer diameter of the circular tube (13) is smaller than the width of the damping groove as taught by KAWABATA and replace the circular tube in the modified scroll compressor of HOCKLIFFE and RINELLA and CHOI for at least the benefit of having an alternative arrangement to provide dust protection for the compression chambers during operation of the scroll compressor (¶ 0036, last three lines of KAWABATA) that also allows the circular tube to more easily be received in the groove during manufacturing of the scroll compressor.  
	In reference to Claim 16, HOCKLIFFE and RINELLA and CHOI teach a thickness of a wall of the tube with a cross section in the shape of the circular tube (13 in Fig. 3 of CHOI) is less than one half of the outer diameter (see relative thickness of 13 in Fig. 3 of CHOI).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a thickness of a wall of the tube with a cross section in the shape of the circular tube is less than one half of the outer diameter as taught by CHOI and incorporate this feature into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of having a scroll compressor that is effective to provide a seal that seals during operation of the scroll compressor to seal out dust from entering the compression space as expressly described by CHOI (middle of p. 2). 

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on May 30, 2022 have been fully considered and are persuasive to the currently pending claims with respect to 
			the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to independent Claim 1 have been considered (pp. 8-10 of Applicants’ reply) but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday August 4, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746